

 
CITIUS POWER LIMITED
 
SHAREHOLDERS AGREEMENT
 
March 1, 2008
 

--------------------------------------------------------------------------------


 
CITIUS POWER LIMITED
 
SHAREHOLDERS AGREEMENT
 
This agreement (the “Agreement”) is entered into as of March 1, 2008 (the
“Effective Date”) by and between:
 

 
1.
Citius Power Limited, a limited liability company incorporated under the laws of
the Republic of Mauritius with a Category 1 Global Business Licence and having
its registered office at c/o Matco Limited, Suite 137 2nd Floor, Harbour Front
Building, President John Kennedy Street, Port Louis, Mauritius (the “Company”);

 

 
2.
Phoenix India Acquisition Corp., a Delaware corporation having its registered
office at 590 Madison Avenue, 6th Floor, New York, NY 10022, USA (“PIAC,” which
expression shall, unless inconsistent with the subject or context, be deemed to
include its successors and permitted assigns); and

 

 
3.
The persons named in Schedule I hereto (hereinafter referred to collectively as
the “Existing Shareholders” and individually as an “Existing Shareholder”),
holding the Equity Shares in the Company set forth opposite each such Existing
Shareholder’s name in Schedule I hereto.

 
The Company, PIAC and the Existing Shareholders are hereinafter referred to
individually as a “Party” and collectively as the “Parties”.
 
Unless the context otherwise requires, all capitalized terms used but not
otherwise defined herein shall have the meanings set forth in Schedule II. Other
terms may be defined elsewhere in the text of this Agreement and, unless
otherwise indicated, shall have such meaning throughout this Agreement. All
other capitalized terms used but not otherwise defined in this Agreement shall
have the meanings ascribed thereto in the Subscription Agreement.
 
WHEREAS,
 

 
A.
The Company proposes to allot, issue and deliver to PIAC, and PIAC desires to
subscribe to 4,500,000 (Four Million Five Hundred Thousand Only) Convertible
Preference Shares pursuant to the Share Subscription Agreement (the
“Subscription Agreement”), dated as of the date hereof, by and among the
Company, PIAC and the Promoters;

 

 
B.
In connection with the consummation of the Subscription Agreement, the Company
and the Existing Shareholders have agreed to the registration rights,
information rights and other governance rights as set forth below; and

 

 
C.
PIAC and the Existing Shareholders wish to enter into this Shareholders
Agreement to regulate their respective rights and obligations as Shareholders of
the Company upon the terms and subject to the conditions hereinafter set forth.

 
2

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the representations, promises and mutual
covenants and agreements set forth herein, the Parties agree as follows:
 
1.
Effective Date, Purpose And Scope

 
Effective Date
 
1.1 This Agreement shall come into force and effect from Closing.
 
Compliance with Agreement
 
1.2 Subject to Applicable Law, each Shareholder, being a party to this
Agreement, shall at all times vote and act as a shareholder of the Company to
fulfill and comply with the provisions of this Agreement, to satisfy its
obligations hereunder and in all other respects to comply with, and shall use
all reasonable efforts to cause the Company to comply with, this Agreement. Each
Shareholder shall, at all times, cause its respective nominee(s) as Director(s)
to act in accordance with this Agreement, to amend the Memorandum and Articles
to conform to the purposes and intent of this Agreement, and to cause the
Company to adopt such amended Memorandum and Articles through the passage of
appropriate Board and shareholders’ resolutions and to take such other actions
as may be required under Applicable Law in this regard. The Company shall be
bound by the provisions of this Agreement to the fullest extent of its capacity
and power under Applicable Law.
 
2.
Further Subscription

 
Further Subscription
 
2.1 Following Closing and at any time prior to the occurrence of a Liquidity
Event, PIAC shall have the right to subscribe to any equity securities offered
in the first equity financing following the Closing for an amount equal to USD
30,000,000 (USD Thirty Million Only) on the same terms and conditions applicable
to other investors in such offering by giving written notice to the Company.
 
2.2 In the event that the first equity financing following the Closing is an
IPO, PIAC’s right to subscribe to equity securities as set out in clause 2.1
above shall be subject to the consent of the Underwriter(s) of such IPO.
 
Promoters’ Subscription Option
 
2.3 The Company has granted the Promoters’ Subscription Option to the individual
Promoters as set out in Schedule III, and PIAC agrees and consents to the grant
of the Promoters’ Subscription Option on the terms set out in Schedule III and
hereby waives any rights of first refusal or pre-emption that would otherwise
have been available to PIAC in respect of any Shares of the Company that are
subject to the Promoters’ Subscription Option.
 
3.
General Provisions

 
PIAC rights
 
3.1 The Existing Shareholders and the Company hereby agree and confirm that
pending the conversion of the Convertible Preference Shares into Equity Shares,
PIAC shall be entitled to all the rights and privileges as are outlined in this
Agreement as if PIAC was a holder of an equal number of Equity Shares in the
Company.
 
3

--------------------------------------------------------------------------------


 
Issue of Shares by the Company
 
3.2 Subject to the provisions of Applicable Law and Section 7.1 below, the Board
may, from time to time, issue and allot at such price and upon such terms as it
may decide, any Shares of the Company. This shall however be subject to the
provision that for as long as the Shares are not listed on any stock exchange
following an IPO, and excluding (i) any Equity Shares issued pursuant to the
Promoters’ Subscription Option; (ii) any Convertible Preference Shares issued to
PIAC pursuant to the Subscription Agreement and (iii) any Shares in the Company
issued in connection with the Company’s first financing after Closing (in
respect of which PIAC shall have the rights set forth in Sections 2.1 and 2.2
above), the Company shall not sell or otherwise issue to any Person (including,
without limitation, any Shareholder) any Shares unless (A) the Company complies
with this Section 3.2 and (B) prior to such issue or sale, each Shareholder
shall have received from the Company both notice in writing of the terms of the
proposed issue and an opportunity to subscribe to such Shares on the same terms
and in an amount up to the product of such Shareholder’s Percentage Interest and
the total number of Shares proposed to be issued. If any Shareholder fails to
subscribe to such Shares up to the full amount of such Shareholder’s entitlement
by notice in writing to the Company within 30 Business Days from receipt of the
notice from the Company of the proposed issue of such Shares, or, upon
subscription, fails to pay the Company for the subscribed Shares within such 30
Business Day period, then such Shareholder shall be deemed to have renounced, in
favour of the other Shareholders participating in the subscription, its right to
subscribe to the Shares that it has not subscribed or paid for, and the Company
promptly shall notify such other participating Shareholders in writing of the
number of Shares with respect to which the right to subscribe has been deemed
renounced pursuant to this Section 3.2 and the Shares still available for
subscription (collectively, the “Remaining Shares”). Thereafter, each other
participating Shareholder shall have a right to subscribe to the Remaining
Shares in proportion to the Equity Shares arrived at on a Fully-Diluted Basis
held by such other participating Shareholders divided by the total Equity Shares
arrived at on a Fully-Diluted Basis held by all such other participating
Shareholders until the earliest of (i) the expiration of 30 Business Days from
receipt of notice from the Company of the Remaining Shares available for
subscription pursuant to the second sentence of this Section 3.2, (ii) such time
when all the Remaining Shares have been purchased by such other participating
Shareholders and (iii) such time when there are no Shareholders willing to
purchase any Remaining Shares. Notwithstanding any provision in this Agreement
to the contrary, if any Shareholder is prevented by Applicable Law from
purchasing any Shares, such Shareholder may designate one or more nominee(s) of
such Shareholder to purchase such Shares to the extent not prohibited by
Applicable Law, provided such purchaser agrees to become bound by the terms of
this Agreement and simultaneously with the purchase of such Shares becomes a
party to this Agreement. Any Shares that are not purchased by the Shareholders
within 30 Business Days from receipt of the notice from the Company of the
Remaining Shares available for subscription pursuant to the second sentence of
this Section 3.2, may be sold by the Company to any proposed purchaser
identified by the Board on such terms and conditions as the Board may deem fit
provided that such terms and conditions are no more favourable to the proposed
purchaser than those notified by the Company to the Shareholders and provided
such purchaser agrees to become bound by the terms of this Agreement and
simultaneously with the purchase of such Shares becomes a party to this
Agreement.  
 
4

--------------------------------------------------------------------------------


 
Initial Public Offering; Registration Rights
 

3.3
(a) The Promoters and the Company shall use their best efforts to achieve a
Liquidity Event within twenty four 24 months of Closing (if an IPO, it must be
on such recognised stock exchange as is mutually agreed upon by the Parties in
light of prevailing market conditions and the state of the Company’s business
and financial condition). The terms, timing and final pricing as well as the
selection of the investment banker or merchant banker shall be decided upon at a
Board meeting of the Company. The Convertible Preference Shares shall
mandatorily convert into Equity Shares at the time of the IPO at a rate of 8.25
Equity Shares for every Convertible Preference Share in issue (8.25: 1),
Accordingly, upon conversion of all the Convertible Preference Shares, PIAC will
own 37,142,857 Equity Shares. At Closing the Equity Shareholders will own all
the outstanding Equity Shares aggregating to 20,000,000 (Twenty Million Only)
shares with a combined value of USD 20,000 (USD Twenty Thousand Only). After
Closing, PIAC will own 65% of the Shares of the Company and the Equity
Shareholders will own 35% of the Shares of the Company on a Fully-Diluted Basis.
The Company shall bear all costs and expenses relating to or in connection with
the Liquidity Event (excluding underwriters’ fees if the Liquidity Event is an
IPO). If the Liquidity Event is an IPO, the Company will list the Shares held by
PIAC in conjunction with, or in any event as soon as possible following, such
IPO.

 
(b) Subject to the provisions of Applicable Law, in conjunction with or at any
time after an IPO has taken place, PIAC may request, in writing, that the
Company effect a registration of all or any part of the Shares owned by PIAC,
consistent with the jurisdiction of registration and stock exchange listing.
Thereupon, the Company shall, as expeditiously as possible and at its expense,
effect the registration of all Shares that the Company has been requested so to
register. PIAC’s right to request registration pursuant to this Section 3.3 (b)
shall be exercisable once only.
 
(c) Subject to the provisions of Applicable Law and the final sentence of this
Section 3.3 (c), at any time after the Company becomes eligible to file a
Registration Statement relating to secondary offerings, PIAC will have the right
to require the Company to effect a Registration Statement of all or any portion
of the Shares held by PIAC by notice. Thereupon, the Company shall, as
expeditiously as possible and at its expense (except for any underwriters fees,
which will be paid by the sellers in the offering), effect the registration on
the applicable forms of all Shares that the Company has been requested to
register by PIAC. PIAC’s right to request registration pursuant to this Section
3.3 (c) shall be exercisable once only, and may not be exercised in addition to
a registration of PIAC’s Shares pursuant to Sections 3.3 (a) or 3.3 (b) above.
 
(d) If the Company itself or any of its Shareholders (except PIAC) at any time
after the IPO has taken place requested, in writing, that the Company effect a
registration of all or any part of the Shares held by them, the Company shall on
each such occasion notify PIAC of such proposed registration. Upon the request
of PIAC, received in writing within 30 Business Days, the Company shall, as
expeditiously as possible, effect the registration of all Shares that the
Company has been requested so to register (“Piggyback Registration”). The
Piggyback Registration shall be consistent with the registration by the Company
that triggered this right. If PIAC decides not to include all of its Shares in
any Piggyback Registration made by the Company, it shall nevertheless continue
to have the right to include any Shares in any subsequent Piggyback Registration
as may be made by the Company.
 
5

--------------------------------------------------------------------------------


 
4.
Management Of The Company

 
General
 

4.1
(a) The property, business and affairs of the Company shall be managed
exclusively by and under the direction of the Board. All material financial,
technical, operational and corporate decisions relating to the business of the
Company shall be adopted by the affirmative vote of a simple majority of the
members of the Board.

 
(b) Subject to Section 4.1(a) above, the Promoters shall have the responsibility
to manage the day to day operations and affairs of the Company and the Group
Company. The Company and the Group Company shall comply and the Promoters shall
procure that the Company and the Group Company complies with all applicable
statutory provisions and conducts its business and affairs in accordance with
best industry practices and strict legal and ethical standards, including,
without limitation, compliance with contractual terms of clients and other third
parties, all relevant commercial, tax, labour and other laws and rules and
regulations relating to commercial, professional and ethical standards.
 
(c) PIAC shall nominate and replace any person as the Head of Strategy of the
Company having powers to formulate strategic plans for development of the
Company’s business.
 
(d) From Closing and till the time an IPO has taken place, the Company shall
conduct an operating review every six months. The Company shall deliver to PIAC
the findings of such operating review within 15 Business Days from the date of
the review.
 
Constitution of the Board of Directors
 

4.2
(a) The Company shall have a Board consisting of no more than 7 Directors,
appointed as follows:

 

 
(i)
2 members nominated by PIAC, such nomination to require the prior approval of
the Existing Shareholders (which shall not be unreasonably withheld or delayed);

 

 
(ii)
3 members nominated by the Existing Shareholders, such nomination to require the
prior approval of PIAC (which shall not be unreasonably withheld or delayed);
and

 

 
(iii)
2 Mauritius Board members, provided that such directors are independent and
satisfy the following eligibility criteria: (i) such directors have community
and professional standing and (ii) such directors are not affiliated or
associated with any Shareholder.

 
(b) The Shareholders shall vote the Shares held by them to elect and appoint as
Directors the individuals nominated by PIAC and the Existing Shareholders in
accordance with this Agreement. Any person nominated as a Director by a
Shareholder shall be appointed and may be removed from such office only by the
relevant nominating Shareholder, by a memorandum signed in writing by such
Shareholder, which shall take effect from the date stated in such memorandum or,
if no such date shall be stated, from the date when such memorandum is lodged at
the registered office of the Company. For the avoidance of doubt, a Director
shall be removed from office without notice if he is guilty of any gross default
or misconduct in connection with or affecting the Business, or is guilty of
fraud, dishonesty or any criminal offence (save for minor road traffic
offences).
 
6

--------------------------------------------------------------------------------


 
Committees
 
4.3 Each committee/sub-committee of the Board of the Company and the Group
Company shall be constituted in a manner whereby PIAC and the Existing
Shareholders have a representation on such committee/sub-committee in proportion
to their representation on the Board of the Company.
 
Alternate Directors
 
4.4 Any Director appointed to the Board shall be entitled to nominate an
alternate to attend and vote at Board meetings in his absence. Such alternate
shall be approved in writing by the Shareholder who appointed such nominating
Director.
 
D&O Insurance; Costs
 

4.5
(a) To the extent it is available and permissible under Applicable Law, the
Promoters shall cause the Company to, and the Company shall, maintain
appropriate insurance coverage and provide for standard indemnification
provisions in the Memorandum and Articles for the Directors, executive officers,
and other officers and representatives of the Company in relation to the
discharge of their respective duties.

 
(b) Subject to Applicable Law, the Company shall reimburse Directors for
reasonable travel, hotel and other expenses incurred in connection with the
Board or committee meetings or otherwise in working for the Company.
 
Meetings of Board; Quorum
 

4.6
(a) The Board shall hold no less than (i) one meeting every three months and
(ii) four meetings in any given financial year. Such meetings shall be held at
the Company’s registered office or such other place as the Board may from time
to time determine. No less than 15 calendar days’ prior written notice of every
meeting of the Board shall be given to every Director of the Board, whether such
Director is based or located in Mauritius or abroad; provided, however, that,
any given meeting of the Board may be held upon shorter notice if all the
Directors waive such notice period. Such notice shall be accompanied by the
agenda setting out the business proposed to be transacted at such meeting of the
Board. Any Director may request the Chairman to call a meeting of the Board.
Upon such request, the Chairman shall call a meeting of the Board.

 
(b) Minutes of each meeting of the Board shall be taken and kept by the company
secretary in the books of the Company. Copies of the minutes of each such
meeting shall be delivered to each member of the Board as soon as practicable.
If a member is not present at any Board meeting, copies of all documents
considered by the Board at such meeting shall be promptly delivered to him with
a copy of the relevant minutes.
 
7

--------------------------------------------------------------------------------


 
(c) To the extent permissible by Applicable Law, any Director may participate in
a Board meeting by means of a telephone or video conference.
 
(d) Notwithstanding any other provisions of this Section 4, a resolution in
writing signed by all Directors (which resolution may consist of several
counterparts) shall be as valid and effective as if it had been adopted by a
duly convened meeting of the Board.
 
(e) The presence in person of at least two (2) Directors on the Board shall be
required to constitute a quorum at a meeting of the Board or committee thereof;
provided, however, that no quorum shall exist unless one (1) Director nominated
by PIAC, and one (1) other Director is present. In the absence of a quorum, the
meeting of the Board or committee thereof shall be adjourned by the Directors
present and shall be reconvened 14 days thereafter on the same day, time and
place. The quorum for any adjourned meeting shall be any two (2) Directors
present.
 
(f) Each Director on the Board shall have only one vote. The Chairman of the
Board shall not have a second or casting vote.
 
Powers of the Directors
 

4.7
(a) Subject to the provisions of Section 4.7(b), the Board shall act by majority
vote. For the avoidance of doubt, all decisions, actions and resolutions of the
Board shall, subject to the provisions of Section 4.7(b), be adopted by the
affirmative vote of a simple majority of the members of the Board.

 
(b) Notwithstanding any other provision of this Agreement to the contrary, no
action or decision will be taken by the Board of the Company or the Group
Company (including by way of passing resolutions by circulation) in respect of
any of the matters listed in Schedule IV hereof without the affirmative vote of
a Director nominated by PIAC.
 
(c) A Director may from time to time disclose to the Shareholder who appointed
him and its representatives such information as he has regarding the Company or
its business and operations as shall reasonably be requested by the Shareholder
appointing him.
 
5
Shareholder Meetings

 
General Meeting of Shareholders
 
5.1 The Company shall hold no less than one general meeting of the shareholders
in any given calendar year. Except as provided in this Section 5, all general
meetings of the shareholders shall be governed by Applicable Law and the
Memorandum and Articles. The Chairman of the Board shall preside at all general
meetings of the Shareholders provided that the Chairman of a general meeting
shall not have a casting vote. If the Chairman is absent or fails to serve as
the presiding officer at any such general meeting of the shareholders, a
Director as may be mutually agreed by the shareholders shall preside in the
Chairman’s place. To the extent permissible by Applicable Law, a Shareholder may
participate in a general meeting by means of a telephone or video conference.
 
8

--------------------------------------------------------------------------------


 
Notice of Shareholders Meetings
 
5.2 Prior written notice of 21 calendar days shall be given to the Shareholders
for all general meetings; provided however, that any given meeting of the
Shareholders may be held upon shorter notice if all the Shareholders waive such
notice period in accordance with the provisions of Applicable Law. Such notice
shall be accompanied by the agenda setting out the business proposed to be
transacted at such meeting of the Shareholders.
 
Quorum
 
5.3 The quorum for a general meeting of the Shareholders shall be the presence
in person of at least two (2) Shareholders; provided however, that no quorum
shall exist until at least one nominee or representative appointed or authorized
by PIAC is present at the meeting. In the absence of a quorum, the general
meeting shall be adjourned by the Shareholders present and shall be reconvened
on such date, time and place as may be decided by the Board. The quorum for any
adjourned meeting shall be any two (2) Shareholders present in person or through
their duly authorised representative.
 
Voting Requirements
 

5.4
(a) Except as required under Applicable Law and subject to Section 5.4(c), the
vote of a majority of the Shareholders of the Company present at a validly
called meeting (including, without limitation, a reconvened meeting) at which a
quorum is present shall be required for any action to be taken by the Company’s
Shareholders on any matter. At each Shareholders meeting, each Shareholder shall
have the voting rights available to such Shareholders on the basis of the Shares
issued to them.

 
(b) Notwithstanding any other provisions of this Section 5, a resolution in
writing signed by all Shareholders (which resolution may consist of several
counterparts) shall be as valid and effective as if it had been passed at a duly
convened Shareholders’ meeting.
 
(c) The Shareholders must approve any proposed Liquidity Event, such approval
not to be unreasonably withheld. Notwithstanding any other provision of this
Agreement to the contrary, no action or decision will be taken by the
shareholders of the Company or the Group Company in respect of any of the
matters listed in Schedule IV hereof without the affirmative vote of an
authorized representative of PIAC.
 
6
Transfer Of Shares

 
Right of First Refusal
 

6.1
(a) Except as specified in the last sentence of this Section 6.1(a), with
respect to a right of first refusal applying only to Shares held by RSK Holdings
(BVI) Limited (“RSK”) and DVK Holdings (BVI) Limited (“DVK”), as amongst those
two Existing Shareholders (or any Permitted Transferee of such two Existing
Shareholders), in the event that any Shareholder desires to Transfer all or a
portion of the Shares held by such Shareholder (the “Selling Shareholder”)
pursuant to a bona fide offer by any Person (“Offeror”), the Selling Shareholder
shall immediately deliver a written notice (“Offer Notice”) to all other
Shareholders (the “Other Shareholder”) describing accurately and in reasonable
detail the terms and conditions of the offer, including the timing as to
execution, the number of Shares subject to the offer (the “Offer Shares”) and
the price to be paid for such Shares pursuant to such offer, the name and
address of the Offeror, any agreements or documents to be executed and delivered
relating to such offer, any related terms and conditions and any additional
information reasonably required by the Other Shareholder. Notwithstanding any
provision of this Agreement, the Selling Shareholder shall not Transfer the
Offer Shares to, or enter into any binding agreement in respect of the Offer
Shares with, the Offeror unless and until the terms and requirements of Section
6.1(b) through (h) are satisfied. Notwithstanding the other terms of this
Section 6.1(a) and in priority to those terms, the Parties agree and acknowledge
that RSK and DVK have agreed amongst themselves that each of them shall have a
right of first refusal upon the proposed transfers of Shares held by the other,
and that such first refusal shall be upon the same terms, mutatis mutandis, as
provided amongst all Shareholders under this Section 6.1 (save that RSK and DVK
may elect to purchase some but not all of the Offer Shares), except that it
shall only apply with respect to RSK and DVK, or to any transferee or
shareholder of RSK or DVK which is a family member or entity controlled by a
family member of the shareholder of RSK and DVK (such person a “Permitted
Transferee”), and only after satisfaction of this right between RSK and DVK (or
a Permitted Transferee) shall the terms of this Section 6.1(a) apply to each of
them (and then only with respect to Shares not transferred pursuant to this
sentence).

 
9

--------------------------------------------------------------------------------


 
(b) Upon the Offer Notice being delivered to the Other Shareholder, the Other
Shareholder shall have the right, exercisable at its sole discretion, to
purchase all, but not less than all, of the Offer Shares on such terms and
conditions that are no less favourable to the Other Shareholder than those
specified in the Offer Notice in accordance with the terms of Section 6.1(c);
 
(c) If the Other Shareholder, in its sole discretion, elects to purchase or
nominate a third party to purchase, as applicable, all, but not less than all,
of the Offer Shares pursuant to Section 6.1(b) above, the Other Shareholder
shall, within the time period set forth in the Offer Notice, provided that such
period shall in no event be less than thirty (30) Business Days (the “Offer
Period”), give to the Selling Shareholder a notice in writing exercising its
right of first refusal (a “RFR Notice”). If a RFR Notice is provided by the
Other Shareholder, the transaction of purchase and sale shall be completed by
the Other Shareholder within the time frame specified in the offer by the
Offeror, provided that such period shall in no event be less than ten (10)
Business Days following the expiry of the Offer Period, and provided further
that such obligation to complete is subject to receipt of requisite governmental
approvals which approvals shall be promptly applied for in good faith.
 
(d) If the Other Shareholder, in its sole discretion, does not exercise its
rights under Section 6.1(b), and does not, within the Offer Period, provide the
RFR Notice, the Selling Shareholder may sell the Offer Shares to the Offeror
after the expiry of the Offer Period, within a period of one (1) month and for a
price and on other terms no more favourable to the Offeror than those contained
in the Offer Notice. If the Offer Shares are not sold within such one month
period on such terms, the rights of the Other Shareholder pursuant to this
Section 6.1 shall again take effect with respect to any sale of Shares of the
Company held by the Selling Shareholder.
 
(e) Notwithstanding any provision of this Agreement, the Other Shareholder shall
be entitled to require reasonable evidence from the Selling Shareholder that the
purchase and sale of the Offer Shares was completed at a price and on other
terms no more favourable to the Offeror than those contained in the Offer
Notice.
 
10

--------------------------------------------------------------------------------


 
(f) All notices given under this Section shall also be given concurrently to the
Company.
 
(g) The Selling Shareholder shall at all times in soliciting or accepting any
offers from any third party, condition such proposed sale on the execution of a
deed of adherence under which the party to whom any Shares would be sold would
agree to be bound by the provisions of this Agreement. The Offeror shall, as a
condition to the effectiveness of any Transfer of Shares contemplated in this
Section 6.1, deliver to the Company (i) such Offeror’s deed of adherence
agreeing to be bound by the provisions of this Agreement upon consummation of
the Transfer and (ii) any other information reasonably requested by the Company.
The Selling Shareholder and/or the Offeror shall reimburse the Company for all
reasonable costs and expenses incurred by the Company in connection with any
such Transfer.
 
(h) The Selling Shareholder shall procure that the Transferee shall enter into a
deed of accession that will cause the Transferee to be bound by the terms of
this Agreement as though it were a Party hereto. Such deed of accession shall be
in a form reasonably acceptable to the Board.
 
Tag-Along and Drag-Along Rights of PIAC
 

6.2
(a) If any Existing Shareholder proposes to sell its Shares on a bona fide arm’s
length sale to a third party purchaser in accordance with Section 6.1(d) above,
it shall not complete such sale unless it ensures that the third party purchaser
offers to buy from PIAC all the Shares held by PIAC on the same terms (including
price per Share) as are applicable to the sale of the Existing Shareholder’s
Shares (the “Tag Along Right”). The offer shall:

 
(i) be irrevocable and unconditional (except for any conditions which apply to
the proposed transfer of the Existing Shareholder’s Shares);
 
(ii) fully describe all material terms and conditions (including terms relating
to price, time of completion and conditions precedent) agreed between the
Existing Shareholder and the third party purchaser;
 
(iii) be open for acceptance by PIAC during a period of not less than twenty-one
(21) days after receipt of such offer.
 
If the offer is accepted by PIAC, the sale shall be conditional upon completion
of the sale of the Existing Shareholder’s Shares to the third party purchaser
and shall be completed at the same time and on the same terms (including price
per Share) as are applicable to the sale of the Existing Shareholder’s Shares.
 
(b) If PIAC proposes to sell all its Shares on a bona fide arm’s length sale to
a third party purchaser, it shall have the right to require the Existing
Shareholders to transfer all the Shares held by them to the third party
purchaser at the same time and on the same terms (including price per Share) as
are applicable to the sale of PIAC’s Shares (the “Drag Along Right”). If such a
right is exercised by PIAC, the sale shall be conditional upon completion of the
sale of PIAC’s Shares to the third party purchaser and shall be completed at the
same time and on the same terms (including price per Share) as are applicable to
the sale of PIAC’s Shares.
 
11

--------------------------------------------------------------------------------


 
(c) The Tag Along Right may be exercised at any time. The Drag-Along Right may
be exercised by PIAC at any time after 24 months following Closing save that it
shall cease to be exercisable upon PIAC reducing its holding of Shares in the
Company (or its holding being diluted by the issuance of Shares in the Company
to other persons) to no more than 22% of the Share Capital of the Company on a
Fully Diluted Basis.  
 
Permitted Transfers
 
6.3 The Parties agree that the restrictions set forth in this Section 6 with
respect to the Transfer of any Shares shall apply to all Transfers except to any
Transfer by any Shareholder to its Affiliate; provided however, that as a
condition to any proposed Transfer to an Affiliate, such Affiliate must execute
a deed of adherence and become a party to this Agreement and become legally
bound by the terms of this Agreement, including, but not limited to, the terms
of this Section 6.
 
7
Anti-Dilution; Liquidation Preference

 
Anti-Dilution
 
7.1 Except for any Shares issued to PIAC pursuant to this Section 7.1, if the
Company, at any time and from time to time after Closing (but only prior to the
occurrence of a Liquidity Event), issues additional Shares to any Person at a
price per Share that is lower than the Anti-Dilution Price (such lower price per
Share, the “Subsequent Issue Price”), PIAC shall have the right to cause the
Company to issue, and the Promoters shall cause the Company to issue, and the
Company shall be obligated to issue, such number of additional Shares to PIAC
such that the average consideration paid by PIAC to acquire all the Shares
issued to it by the Company till the time of such issuance (including the Shares
acquired by PIAC pursuant to this Section 7.1) is equal to the Subsequent Issue
Price.
 
Liquidation Preference
 
7.2 Subject to Applicable Law (in particular the provisions of the Act), in the
event of a liquidation, dissolution or winding-up (voluntary or otherwise)
(“Liquidation Event”) the holders of the Convertible Preference Shares will be
entitled to receive in priority of, and in preference to, the holders of any
other shares of the Company, an amount per Convertible Preference Share equal to
the original subscription price for each such Convertible Preference Share
(“Liquidation Preference”).
 
7.3 If, upon the occurrence of such a Liquidation Event, the assets of the
Company are not sufficient to permit the payment of the Liquidation Preference
in full to the holders of Convertible Preference Shares, then the entire assets
of the Company available for distribution (after repayment of debt) shall be
distributed rateably among the holders of the Convertible Preference Shares.
 
12

--------------------------------------------------------------------------------


 

8
Information Rights

 
Inspection
 
8.1 The Company shall permit (i) PIAC, or any authorized representative thereof,
to visit and inspect the properties of the Company, including its corporate and
financial records, and to discuss its business finances and accounts with
officers of the Company, during normal business hours following reasonable
notice, but no more than once per quarter; provided that the normal functioning
of the Company shall not in any way be affected.
 
Financial Statements and Other Information
 

8.2
(a) The Company shall deliver to PIAC:

 
(i) within ninety (90) days from Closing, and thereafter, within ninety
(90) days after the end of each fiscal year, beginning with the fiscal year
ending [●], an audited balance sheet of the Company and the Group Company as at
the end of such year and audited statements of income and of cash flows of the
Company and the Group Company for such year, certified by certified public
accountants, and prepared in accordance with generally accepted accounting
principles consistently applied (except as noted) and setting forth in each case
in comparative form the figures from the previous fiscal year, with an
explanation of any unusual difference between them, all in reasonable detail.
Such financial statements shall be accompanied by a report and opinion thereon
by independent public accountants of international standing selected by the
company’s Board of Directors and a report by management with a discussion of the
business, including any changes in the financial condition and any significant
business developments;
 
(ii) within forty five (45) days after the end of the first, second and third
quarterly accounting periods in each fiscal year, beginning with the quarter
ending [●], an unaudited balance sheet of the Company and the Group Company as
at the end of such quarter and unaudited statements of income and of cash flows
of the Company and the Group Company for such quarter and for the current fiscal
year to date, prepared in accordance with generally accepted accounting
principles consistently applied with the exception that no notes need be
attached to such statements and year-end adjustment need not have been made, and
setting forth in each case in comparative form the figures from the previous
fiscal year, with an explanation of any material differences between them. Such
financial statements shall be accompanied by a report by management with a
discussion of the business, including any changes in the financial condition and
any significant business developments;
 
(iii) with reasonable promptness, such other information and data pertaining to
the Company and the Group Company and its affairs as PIAC may from time to time
reasonably request; provided that the cost and expenses relating and incidental
to preparation of such other information and data shall be borne by the Party
requesting the same; and
 
(iv) such other notices, information and data with respect to the Company and
the Group Company as they transmit to the holders of its capital stock at the
same time it transmits such items to such holders.
 
13

--------------------------------------------------------------------------------


 
Material Changes and Litigation
 
8.3 The Company will promptly notify PIAC of any material adverse change in the
business, properties, assets or condition, financial or otherwise, of the
Company or the Group Company, and of any event or litigation or governmental
proceeding or investigation pending or, to the reasonable knowledge of the
Company, threatened against the Company or the Group Company, or against any
officer, director, key employee or principal stockholder of the Company or the
Group Company materially affecting, or that, if adversely determined, would
materially adversely affect, the Company’s or the Group Company’s present or
then proposed business, properties, assets or condition (financial or
otherwise), and management’s proposed response thereto, taken as a whole on a
consolidated basis.
 

9
Representations And Warranties

 
Representations and Warranties of the Company and the Existing Shareholders
 

9.1
(a) The Company and each of the Existing Shareholders have full power, capacity
and authority to execute, deliver and perform this Agreement and have taken all
necessary actions (corporate, statutory or otherwise) to accept and undertake
all the terms and conditions contained in this Agreement and to authorise the
execution, delivery and performance of this Agreement.

 
(b) PIAC’s Shares shall have the same voting rights as the Shares held by the
Shareholders.
 
(c) This Agreement has been duly and validly authorized, executed and delivered
by the Company and each Existing Shareholder and constitutes its valid and
binding obligation, enforceable against it in accordance with its terms;
 
(d) The Company, the Group Company, the Promoters and / or the Existing
Shareholders are not a party to, bound or affected by or subject to any
indenture, mortgage, lease, agreement, instrument, charter or by-law provision,
statute, regulation, judgment, decree or law that would be violated,
contravened, breached by or under which default would occur or under which any
payment or repayment would be accelerated as a result of the execution and
delivery of this Agreement or the consummation of any of the transactions
provided for in this Agreement; and
 
(e) No consents or approvals of or filings or registrations with any
Governmental Authority are necessary, and no consents or approvals of or filings
or registrations with any third party are necessary, in each case in connection
with the execution and delivery by, and the consummation of, the transactions
contemplated hereby except such consents or approvals that have already been
obtained and filings or registrations that have already been made.
 
(f) The Company, the Group Company, the Promoters and / or the Existing
Shareholders have not entered into any agreement, which is currently subsisting,
with respect to the Share Capital of the Company or the Group Company.
 
Representations and Warranties of PIAC
 

9.2
(a) PIAC has been duly incorporated and is validly existing and in good standing
under the laws of the jurisdiction of its incorporation;

 
(b) Subject to obtaining the authorisation of its shareholders required prior to
subscribing to the Convertible Preference Shares and transferring the funds,
PIAC has the corporate power and authority to enter into and perform its
obligations under this Agreement;
 
14

--------------------------------------------------------------------------------


 
(c) This Agreement has been duly and validly authorized, executed and delivered
by it and constitutes its valid and binding obligation, enforceable against it
in accordance with its terms; and
 
(d) PIAC is not a party to, bound or affected by or subject to any indenture,
mortgage, lease, agreement, instrument, charter or by-law provision, statute,
regulation, judgment, decree or law that would be violated, contravened,
breached by or under which default would occur or under which any payment or
repayment would be accelerated as a result of the execution and delivery of this
Agreement or the consummation of any of the transactions provided for in this
Agreement.
 
Company’s Representations and Warranties
 
9.3 The Company represents and warrants to and for the benefit of PIAC, and
covenants with PIAC, and the Promoters shall procure, that during the term of
this Agreement, nothing in the Memorandum and Articles shall conflict with this
Agreement, and that the Company shall amend the Memorandum and Articles to
ensure that such Memorandum and Articles are consistent with this Agreement.
 
Other Covenants
 
9.4
The Parties covenant and agree that any Promoter, the Company or the Group
Company shall not enter into a contract or transaction with an Affiliate of any
Promoter or any member of the Board of such company without first fully
disclosing the details of the contract or transaction to the Board of the
Company and after obtaining its prior approval.

 
Survival of Representations
 
9.5 All of the representations, warranties and covenants made in this Agreement
shall survive and continue to be in effect after the execution of this Agreement
and shall be deemed to be continuing and in full force and effect, except that
no Party shall be deemed to have made any representation or warranty in respect
of any facts or circumstances not subsisting at the time of execution of this
Agreement, nor be required to repeat any representation or warranty except to
the extent specifically agreed in writing by such Party.
 

10
Indemnification; Confidentiality

 
Indemnification
 
10.1 Each Shareholder agrees to indemnify, defend and hold harmless each of the
Company, the other Shareholder(s), and their respective lawful successors and
assigns from and against any and all losses, liabilities, claims, damages, costs
and expenses (including reasonable legal fees and disbursements in connection
therewith and interest chargeable thereon) asserted against or incurred by the
Company or such other Shareholder(s) that arise out of, result from, or may be
payable by virtue of, any breach or non-performance of any representation,
warranty, covenant or agreement made or obligation to be performed by the
indemnifying Shareholder pursuant to this Agreement; provided however, that the
indemnifying Shareholder shall not be liable (whether in contract, tort,
misrepresentation, warranty, negligence, strict liability or otherwise) for any
special, indirect, incidental or consequential damages arising out of or in
connection with this Agreement, or any performance, non-performance or breach
hereof.
 
15

--------------------------------------------------------------------------------


 
Confidentiality
 
10.2 This Agreement, the Subscription Agreement and their contents are
confidential. The Parties shall treat all information relating to the other
Parties as confidential.
 
No Party may directly or indirectly make any announcement or disclosure relating
to any confidential information unless:
 
(a) required by applicable law or the rules of any recognised investment
exchange; or
 
(b) the information is properly disclosed to the professional advisers, auditors
or bankers of the disclosing Party, provided that the recipient first agrees not
to disclose the information; or
 
(c) the information is in the public domain, other than through a breach of this
Section; or
 
(d) the Party to which the information relates has consented to the announcement
or disclosure.
 
Public Announcements
 

10.3
(a) No formal public announcement or press release in connection with the
signature or subject matter of this Agreement shall (subject to Section 10.3(b))
be made or issued by, or on behalf of, any Party without the prior written
approval of the other Parties (such approval not to be unreasonably withheld or
delayed).

 
(a) If a Party has an obligation to make or issue any announcement required by
law or by any regulatory body to whose rules it is subject or by any Government
Authority, the relevant Party shall give the other Parties every reasonable
opportunity to comment on any announcement or release before it is made or
issued (provided that this shall not have the effect of preventing the party
making the announcement or release from complying with its legal and/or
regulatory obligations).
 

11
Miscellaneous

 
Conflict with Memorandum and Articles
 
11.1 If there is any ambiguity, inconsistency or conflict between the provisions
of the Memorandum and Articles (as amended in accordance with the terms hereof
through the date when such ambiguity, conflict or inconsistency arises or is
deemed to arise) and this Agreement, such ambiguity, inconsistency or conflict
shall be resolved by giving precedence to the provisions of the Memorandum and
Articles over this Agreement and the Parties promptly shall take all such
actions and steps as are necessary to amend the Memorandum and Articles to
eliminate such inconsistency or conflicting provision or term from the
Memorandum and Articles and to replace it with a provision or term that is
consistent with the provisions of this Agreement. In the meantime, while any
such amendments to the Memorandum and Articles are pending, no Party hereto
shall seek to enforce the provision of the Memorandum and Articles that is being
amended so as to avoid inconsistency with the provisions hereof.
 
16

--------------------------------------------------------------------------------


 
Termination
 

11.2
(a) This Agreement shall terminate upon:

 

(i)
The written agreement of the Parties;

 

(ii)
The dissolution, liquidation or winding up of the Company;

 

 
(iii)
Prior to the Closing, any breach by any of the Parties (the “Defaulting Party”)
of any of their representations and warranties, undertakings, obligations and/or
covenants in this Agreement or a default in compliance with the terms and
conditions of this Agreement which is not cured within 45 days of notice thereof
being given to the Defaulting Party by the non-defaulting Party (“Non-Defaulting
Party”); or

 

(iv)
The occurrence of a Liquidity Event.

 
(b) Upon the occurrence of any of the events set out in Section 11.2(a)(iii)
above, the Non-Defaulting Party shall be entitled to terminate this Agreement in
relation to any other Party by notice in writing to the other Parties. 
 
(c) The termination of this Agreement shall not discharge, affect or otherwise
modify the rights and obligations of the Parties established or incurred prior
to such termination. Notwithstanding anything to the contrary, the provisions in
this Agreement relating to Indemnification, Confidentiality; Arbitration;
Notices; Governing Law and other representations, warranties, covenants and
obligations which by their nature are intended to survive shall survive the
termination of this Agreement.
 
(d) Except as provided in Section 11.2(c) above, the rights and obligations of a
Shareholder hereunder shall automatically terminate from the time such
Shareholder no longer owns or holds any Shares in the Company, either directly
or through its Affiliates.
 
No Partnership
 
11.3 The Parties hereto agree that nothing in this Agreement shall be deemed to
create a partnership, agency or any other relationship between them, except as
otherwise expressly stated herein.
 
Rights of Inspection and Audit
 
11.4 PIAC shall have reasonable access upon the provision of prior written
notice of at least 15 Business Days, to examine, inspect and audit, at its own
expense, the books, records and accounts of the Company during normal business
hours.
 
17

--------------------------------------------------------------------------------


 
Notices
 
11.5
Notices, demands or other communication required or permitted to be given or
made under this Agreement shall be in writing and delivered by hand or sent by
prepaid post with recorded delivery or by telefax to the intended recipient at
its address set forth herein, or to such other address or telefax number as each
Party may from time to time duly notify to the others:

 
if to the Company: Citius Power Limited, c/o Matco Limited, Suite 137 2nd Floor,
Harbour Front Building, President John Kennedy Street, Port Louis, Mauritius.
Fax +230 213 6861 Attn: Mr. Bruno Hardy;
 
with a copy to: Mr. L. Keith Hughes, Dewey & LeBoeuf, No.1 Minster Court,
Mincing Lane, London EC3R 7YL, UK. Fax: +44 20 7444 7305 (Attn: Mr. L. Keith
Hughes);
 
if to PIAC: 590 Madison Avenue, 6th Floor, New York, NY 10022, USA , Fax + 1 646
224 8019 Attn: Mr. Ramesh Akella;
 
if to the Existing Shareholders: Mr. Ravi Kailas and Mr. Deepak Kochhar, 618
Maker Chambers V, Nariman Point, Mumbai 400021, India. Fax: +91 22 2287 5584.
 
Any such notice, demand or communication shall, unless the contrary is proved,
be deemed to have been duly served at the time of delivery in the case of
service by delivery in person or by post, and at the time of dispatch in the
case of service telefax. For the avoidance of doubt, electronic mail shall not
be a valid means of making a communication required by this Section.
 
Governing Law
 
11.6 This Agreement shall be governed and interpreted by, and construed in
accordance with English law.
 
Arbitration 
 

11.7
(a) Any and all disputes or differences, arising out of or in connection with
this Agreement or its performance shall, so far as it is possible, be settled
amicably through consultation between the disputing Parties.

 
(b) If after 30 (thirty) days of consultation, the disputing Parties have failed
to reach an amicable settlement, on any or all disputes or differences arising
out of or in connection with this Agreement or its performance, such disputes or
differences shall be submitted to final and binding arbitration at the request
of any of the disputing Parties upon written notice to that effect to the
other(s).
 
(c) Such arbitration shall be in accordance with the Rules of Conciliation and
Arbitration of the International Chamber of Commerce and shall be held in
London. All proceedings of such arbitration shall be in the English language.
 
(d) The arbitration panel shall consist of three arbitrators, one each appointed
by the disputing Parties and the two arbitrators so appointed shall agree on a
chairman.
 
(e) The applicable procedural rules shall be the Rules of Conciliation and
Arbitration of the International Chamber of Commerce.
 
18

--------------------------------------------------------------------------------


 
(f) Arbitration awards rendered shall be final and binding and shall not be
subject to any form of appeal. The losing Party shall pay all reasonable
out-of-pocket expenses (including, without limitation, reasonable attorneys’
fees) incurred by the prevailing Party(ies), as determined by the arbitrators,
in connection with any dispute unless the arbitrators direct otherwise.
 
(g) Any controversy concerning whether a dispute is an arbitrable dispute,
whether arbitration has been waived or as to the interpretation or
enforceability of this Section 11.7 shall be determined by the arbitration
panel.
 
Expenses 
 
11.8 Each Party shall bear its own expenses incurred in connection with this
Agreement, including all professional and advisory fees.
 
Survival  
 
11.9 The representations, warranties, covenants and agreements made in this
Agreement shall survive and shall not be limited or otherwise affected by or as
a result of any investigation made by any Party hereto and the closing of the
transactions contemplated hereby. 
 
Assignment; Benefit; Amendment and Waivers
 

11.10
(a) Subject to the provisions of the Subscription Agreement, the rights and
obligations hereunder shall not be assignable without the prior written consent
of the other Parties except that PIAC may assign its rights, obligations and
duties hereunder to any of its Affiliates that is financially capable of
fulfilling PIAC’s obligations under this Agreement and the Subscription
Agreement, and which enters into a deed of accession to be bound by the terms of
this Agreement as though it were a Party hereto, such deed to be in a form
reasonably acceptable to the Board, without consent of the other Parties;
provided that the assignee is bound by the Shareholders Agreement. Each of the
Parties understands, acknowledges and hereby affirms that such assignment may be
by novation that will release PIAC from all of its obligations and duties
hereunder. 

 
(b) This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto, and their respective successors and permitted assigns, and there
shall be no third-party beneficiaries to this Agreement.
 
(c) No amendment or waiver of any provision of this Agreement will be valid and
binding unless it is in writing and signed, in the case of an amendment, by each
Party or, in the case of waiver, by the Party against whom the waiver is to be
effective.
 
Entire Agreement 
 
11.11 This Agreement supersedes all prior discussions and agreements (whether
oral or written, including all correspondence), if any, between the Parties with
respect to the subject matter of this Agreement, and this Agreement (together
with any amendments or modifications thereof) contains the sole and entire
agreement between the Parties hereto with respect to the subject matter hereof,
subject to the Subscription Agreement.
 
19

--------------------------------------------------------------------------------


 
Severability
 
11.12 Any provision of this Agreement which is invalid or unenforceable shall be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the remaining provisions hereof.
 
Counterparts 
 
11.13 This Agreement may be executed in any number of counterparts, all of which
together shall constitute a single instrument. 
 
Specific Performance 
 
11.14 This Agreement shall be specifically enforceable at the instance of any
Party. The Parties agree that any Party not in default will suffer immediate,
material, immeasurable, continuing and irreparable damage and harm in the event
of any material breach of this Agreement and the remedies at law in respect of
such breach will be inadequate (each Party hereby waives the claim or defense
that an adequate remedy at law is available) and that such Party shall be
entitled to seek specific performance against the Party in default for
performance of its obligations under this Agreement in addition to any and all
other legal or equitable remedies available to it.
 
Further Actions
 
11.15 Each of the Parties shall execute and deliver all such future instruments
and take such other and further action as may be reasonably necessary or
appropriate to carry out the provisions of this Agreement and the intention of
the Parties as expressed herein.
 
Third Party Rights
 
11.16 No Person other than a Party may enforce this Agreement by virtue of the
Contracts (Rights of Third Parties) Act 1999.
 
Headings; Schedules
 
11.17 All Article and Section headings herein are for convenience of reference
only and are not part of this Agreement, and no construction or inference shall
be derived therefrom. The Schedules attached hereto and referred to herein are a
part of this Agreement as if fully set forth herein. All references to Sections
and Schedules shall be deemed references to such parts of this Agreement, unless
the context shall otherwise require.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have entered into this Agreement the day and
year first above written.
 
Citius Power Limited
   
By:
/s/ Ravi Kailas           
Name:
Ravi Kailas           
Title:
CEO        
Phoenix India Acquisition Corp.
   
By:
/s/ Ramesh S. Akella
Name:
Ramesh S. Akella
Title:
President    
RSK Holdings (BVI) Limited
   
By:
/s/ Ravi Kailas           
Name:
Ravi Kailas           
Title:
     
DVK Holdings (BVI) Limited
   
By:
/s/ Deepak Kochnar   
Name:
Deepak Kochnar   
Title:
Sole Director    
Rohit Phansalkar
/s/ Rohit Phansalkar



21

--------------------------------------------------------------------------------


 
SCHEDULE I
 
EXISTING SHAREHOLDERS


 
Name
Holding of Equity Shares on Effective Date (%)
RSK Holdings (BVI) Limited
47.5
DVK Holdings (BVI) Limited
47.5
Rohit Phansalkar
5
TOTAL
100%


22

--------------------------------------------------------------------------------


 
SCHEDULE II
 
DEFINITIONS
 
“Anti-Dilution Price” shall mean the average consideration paid by PIAC to
acquire all the Shares issued to it by the Company;
 
“Consolidated Interest Expense” shall mean, for any period, the total interest
expense (net of interest income) of the Company;
 
“Consolidated Net Income” shall mean, for any period, the net income (loss)
(including cash and non-cash charges) of the Company; provided, however, that
there shall not be included in such Consolidated Net Income: (i) any gain (or
loss) realized upon the sale or other disposition of any assets of the Company
(including pursuant to any sale-and-leaseback arrangement), except sales or
dispositions of inventory or fixed assets in the ordinary course of business;
(ii) interest income; and (iii) extraordinary gains or losses;
 
“Drag Along Right” has the meaning given to such term in Section 6.2(b);


“EBITDA” shall mean, with respect to the Company for any period, an amount equal
to the sum of (i) Consolidated Net Income for such period plus (ii) the
following amounts for such period, in each case, to the extent deducted in
calculating Consolidated Net Income for such period: (w) the provision for
income taxes; (x) Consolidated Interest Expense; (y) depreciation; and (z)
amortization; it being understood that such amount shall be calculated on a
consolidated basis;
 
“Further Subscription” means the subscription by PIAC to the Convertible
Preference Shares in accordance with Section 2 above;


 
“Percentage Interest” means, with respect to any Shareholder and as of any date,
a number equal to a fraction, the numerator of which is the number of Equity
Shares arrived at on a Fully-Diluted Basis owned by such Shareholder as of such
date and the denominator of which is the total number of Equity Shares arrived
at on a Fully-Diluted Basis then issued and outstanding;
 


“Registration Statement” means a registration statement or prospectus filed by
the Company with the relevant Governmental Authority for a public offering and
sale of securities of the Company (other than a registration statement in any
form for a limited purpose, any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another
corporation or a registration statement solely for the purpose of registering
shares issued in a non-underwritten offering in connection with a merger,
combination or acquisition);


“Subscription Agreement” has the meaning assigned to such term in the recitals
to this Agreement;


“Tag Along Right” has the meaning given to such term in Section 6.2(a).
 
23

--------------------------------------------------------------------------------


 
SCHEDULE III
 
PROMOTERS’ SUBSCRIPTION OPTION


1. The Company has granted the Promoters, in proportion to their shareholding in
the Company at Closing, options (collectively, the “Promoters’ Subscription
Options”) pursuant to which the Promoters may subscribe to such number of Equity
Shares (the “Earn Out Shares”), on the terms and conditions set forth below. The
Promoters’ Subscription Option may be exercised by each Promoter on the two
exercise dates specified below, if the conditions to such exercise have been
satisfied. The ownership percentage reflected in this Schedule III will be
diluted, proportionate to the ownership percentage of PIAC and the Existing
Shareholders prior to exercise of the Promoters’ Subscription Options in the
event of the additional subscription for Shares by a third party (and issuance
of those additional Shares to such third party) after Closing and prior to
exercise of the Promoters’ Subscription Option.
 
The first Promoters’ Subscription Option may be exercised by the Promoters
within 15 months after the conditions set forth in paragraph 5 below have been
satisfied. The second Promoters’ Subscription Option may be exercised by the
Promoters within 12 months after the conditions set forth in paragraph 6 below
have been satisfied.
 
2. In the event the Promoters desire to exercise the Promoters’ Subscription
Option in accordance with paragraph 1 above, the Promoters shall issue a notice
to the Company for the issuance of the Earn Out Shares (the “Exercise Notice”).
 
3. The Company shall within 5 Business Days of receipt of an Exercise Notice and
payment of the par value and / or the exercise price in full for the Earn Out
Shares that are subject of such Exercise notice, allot, issue and deliver the
Earn Out Shares to the Promoters free from Liens and with full legal and
beneficial ownership and with all rights attaching to the Shares.
 
4. The Company shall on the date of allotting the Earn Out Shares deliver to the
Promoters a certificate duly stamped and registered in its name representing the
number of Shares that the Promoters are subscribing.
 
5. If, at the end of the fifteenth (15th) month after Closing, the Company owns,
directly or indirectly, assets with generation capacity of more than 55 MW, and
the Company and/or any subsidiary of the Company has entered into Memorandums of
Understanding to acquire, or has under contract for acquisition, as noted by the
Board, assets which would once acquired provide, in aggregate, an additional 200
MW of generation capacity (with a permissible variance of 20%), the Promoters
shall be entitled to purchase a) 100,000 Shares per MW increase in owned
generating capacity in excess of 55 MW, a maximum of 4,000,000 Shares at no cost
and b) 125,000 shares per MW increase in owned generating capacity in excess of
55 MW a maximum of 5,000,000 Shares at a purchase price of $1.40 per share.
 
6. If at the end of the twenty-seventh (27th) month after Closing, the Company
owns, directly or indirectly, assets with generation capacity of more than 105
MW, and the Company and/or any subsidiary of the Company has entered into
Memorandums of Understanding to acquire, or has under contract for acquisition,
as noted by the Board, assets which would once acquired provide, in aggregate,
an additional 300 MW of generation capacity (with a permissible variance of
20%), then the Promoters shall be entitled to purchase a) 250,000 Shares per MW
increase in owned generating capacity in excess of 105 MW, a maximum of 7,50,000
Shares at no cost and b) 250,000 Shares per MW increase in owned generating
capacity in excess of 105 MW, a maximum of 7,500,000 Shares at a purchase price
of $1.50 per Share.
 
24

--------------------------------------------------------------------------------


 
7. The following table shows the shareholding position on a Fully Diluted Basis
subsequent to all the Earn Out Shares being earned and issued following full
exercise by the Promoters of the Promoters’ Subscription Options and further
assuming that all Convertible Preference Shares are converted:
 
At Closing
 
Number of Shares
Price per Share
Percent Ownership
PIAC Shares (as if converted)
37,142,857
$1.22
65%
Promoters Shares
20,000,000
 
35%
Exercise of Maximum First Promoters’ Subscription Option
Promoters First Subscription Option
4,000,000
   
Promoters First Subscription Option
5,000,000
$1.40
 
Exercise of Maximum Second Promoters’ Subscription Option
Promoters Second Subscription Option
7,500,000
   
Promoters Second Subscription Option
7,500,000
$1.50
 
Final Share Position after Exercise of Maximum of all Promoters’ Subscription
Options
PIAC Shares (as if converted)
37,142,857
 
45.76%
Promoter Shares
44,000,000
 
54.23%



25

--------------------------------------------------------------------------------


 
SCHEDULE IV
 
MATTERS WHICH REQUIRE THE AFFIRMATIVE VOTE OF PIAC UNDER SECTION 4.7(b) and
SECTION 5.4(c)
 

 
i.
altering the Memorandum and/or the Articles;

 

 
ii.
creating any Lien over the whole or any part of the share capital of the
Company;




 
iii.
payment of dividends on the shares;




 
iv.
buying back its paid up share capital;




 
v.
changing the number of Convertible Preference Shares, changing any rights,
preferences or privileges attaching to such Convertible Preference Shares or
taking any action which materially affects only the Convertible Preference
Shares;




 
vi.
any redemption, repurchase, or other acquisition for value of any of the
Existing Shareholders’ Shares;




 
vii.
materially changing the nature or scope of the business or purpose of the
company;




 
viii.
merging, de-merging, selling, transferring, leasing, assigning or otherwise
disposing of the whole or a significant part of its undertaking, property or
assets;




 
ix.
entering into any material agreement with a third party outside the ordinary
course of business or entering into any agreement or arrangement purporting to
commit PIAC to do the same or provide any security or guarantee in relation
thereto; and




 
x.
entering into or varying any transaction with (i) a shareholder or (ii) any
Affiliate of a shareholder, other than in the ordinary course of business.



26

--------------------------------------------------------------------------------

